Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered February 28, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 11 years, unanimously affirmed.
The record establishes that defendant received effective assistance of counsel under both the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel’s failure to file a timely suppression motion did not cause defendant any prejudice (see People v Hobot, 84 NY2d 1021, 1024 [1995]). Although we recognize that the evidence that would have been presented at a suppression hearing would not necessarily have been identical to that presented at trial, we conclude, on the basis of the trial evidence, which fully explored the circumstances of defendant’s encounter with the police and showup identification, that a suppression motion would have had no chance of success.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in *229response to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.